Citation Nr: 9910826	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder as 
secondary to a service-connected bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel






INTRODUCTION

The veteran had active duty from August 1976 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back condition claimed as secondary to a service-connected 
bilateral knee disability.


FINDING OF FACT

Based upon the record on appeal, the claim for service 
connection of a back condition as secondary to a service-
connected bilateral knee disability is not plausible under 
the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection of a back condition as 
secondary to a service-connected bilateral knee disability.  
38 U.S.C.A. § 5107(a) (West 1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for complaints or 
findings of a back disorder.  They reflect treatment for the 
service-connected bilateral knee disorder.

Th veteran was granted service connection for chondromalacia 
of the right knee and chondromalacia of the left knee by 
rating decision in November 1977.  A 10 percent rating was 
assigned to each by rating decision in April 1978.  The 
bilateral factor was also considered, and the combined rating 
was 20 percent.  

An increased rating for the service-connected bilateral knee 
condition was denied by rating decisions in December 1978, 
March 1979, and February 1980.  Numerous additional claims 
for an increased rating were commenced, and the veteran 
either failed to continue them or the RO disallowed them due 
to the veteran's failure to submit requested evidence.  

The current claim for service connection of a back disorder, 
claimed as secondary to the service-connected bilateral knee 
condition, was commenced in February 1995.  The veteran also 
claimed entitlement to an increased rating for the bilateral 
knee disorders at that time; however, that issue is not in 
appellate status.

In a March 1995 letter to the veteran, the RO requested that 
he submit medical evidence of increased severity of the 
bilateral knee condition and of a back disability caused by 
the knee condition.  No response from the veteran is of 
record.

In a June 1995 letter to the veteran, the RO disallowed the 
claim due to the veteran's failure to submit the requested 
evidence.

In July 1995, the veteran filed a notice of disagreement with 
the disallowance.  He said that any and all evidence 
concerning his condition was on record at the VA Medical 
Center in Lebanon. 

In a July 1995 rating decision, service connection for a back 
condition as secondary to the service-connected bilateral 
knee condition was denied.  The veteran was provided a 
statement of the case on that issue.

Available records of VAMC Lebanon, from August 1994 to August 
1995, were requested, and records dated from February 1995 to 
April 1995 were received.  A social worker reported in 
February 1995 that the veteran was seen in the streets of 
Lancaster for intake.  The veteran reported he had been 
homeless for two years, stayed with friends, and had a 15-
year history of substance abuse.  He was employed 
intermittently and spent his money on cocaine.  It was noted 
he was service-connected for a disability of the knees and 
received $166.00 a month.  The assessment was that the 
veteran was a substance abuser, and he was referred for 
treatment.  A record of March 7, 1995, indicates the veteran 
was referred to the orthopedic department for evaluation of a 
disability of the knees.  A record of March 28, 1995, 
indicates he failed to keep the appointment.  A record of 
April 11, 1995, also indicates he failed to show.  He was 
discharged that day.

A notice from VAMC Lebanon indicates the veteran failed to 
report for a VA examination of the joints in August 1995.  It 
was noted that a letter to the veteran had been returned with 
the notation "moved - no forwarding address" and that there 
had been no answer at the telephone number listed.  Notes of 
the RO indicate that a request for VA examination would be 
made of the VAMC in Philadelphia, as the veteran had moved 
there.

In his VA Form 9 submitted in September 1995, the veteran 
stated that he disagreed with the decision regarding his back 
condition not being secondary to his service-connected 
bilateral knee condition.  He said that doctors at VAMC 
Lebanon had told him that the disability of his knees caused 
his back problem.  He did not mention the increased rating 
claim.

In a February 1997 letter to the veteran, the RO requested 
clarification as to what issue(s) the veteran was appealing, 
and requested the name of any doctor at VAMC Lebanon who told 
him that his bilateral knee condition caused his back 
condition, and the date the doctor told him that.  There is 
no response from the veteran of record.

A notice from VAMC Philadelphia indicates the veteran failed 
to report for a VA examination in August 1998.

We note that a rating decision in October 1998 denied an 
increased rating for the service-connected bilateral knee 
condition.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1998).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (en banc).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court of Veterans Appeals has held that "[a] 
claim for secondary service connection, like all claims, must 
be well grounded."  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).

Thus, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If a claim is not well grounded, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The only evidence submitted in support of the claim for 
service connection of a back condition as secondary to the 
service-connected bilateral knee disability consists of the 
records of VAMC Lebanon, dated from February to April 1995, 
and they are entirely negative for complaints or findings of 
a back disability.  To follow up on the veteran's contention 
that doctors at VAMC Lebanon had told him that his back 
disability was related to his knee disability, the RO 
requested of the veteran further information, i.e., the 
identity of the doctor(s) and the date(s) of such statements; 
however, the veteran failed to respond to the request.  Thus, 
there is no competent medical evidence whatsoever supporting 
the veteran's claim of entitlement to service connection of a 
back condition as secondary to the service-connected 
bilateral knee disability.  We note that the Court has stated 
that, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Moreover, if a claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993).

Where a claim is not well grounded, the Court of Veterans 
Appeals and the Federal Circuit Court of Appeals have held 
that VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim.  Epps, Murphy, 
supra.  It is on this basis that we find the veteran's 
representative's contention, as stated in the Informal 
Hearing Presentation of December 1998, that further attempts 
to obtain VA examination are warranted, to be without merit.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of Veterans Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  See Robinette, 8 
Vet.App. at 80.  Consequently, there is no need for a remand 
to seek or request additional evidence under the facts of 
this case.  The RO fulfilled its obligation under section 
5103(a) in the statement of the case and supplemental 
statement of the case, which informed the veteran of the 
reasons for the denial of his claim.  Although the veteran 
has alluded to potential evidence in favor of his claim, he 
has failed to provide sufficient identifying information to 
enable VA to secure it.  See Epps v. Brown, supra; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Where the RO requests information to enable it to obtain 
evidence in support of a veteran's claim, the veteran's 
cooperation with all such requests is essential and the Board 
emphasizes that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet.App. 480, 483 (1992).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim of secondary service connection for a back condition.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability 
resulted from a service-connected disability.


ORDER

The claim of entitlement to service connection of a back 
condition as secondary to the service-connected bilateral 
knee disability is denied as not well grounded.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


